Citation Nr: 0312242	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-00 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of colon cancer, to include as a result of exposure 
to environmental factors.
 
2.  Entitlement to an increased (compensable) rating for 
postoperative residuals of excision of the bursa of the left 
knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from October 1962 to August 
1966.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

In August 1998, a hearing was held at the Board before a 
Member who is no longer at the Board.  The veteran was 
subsequently given the option of testifying at a hearing 
before another Member of the Board, but he declined.  

During his hearing before a Member of the Board, the veteran 
clarified that he never intended to claim service connection 
for post operative residuals of colon cancer as being 
secondary to his service connected residuals of neurilemoma, 
which was how the RO framed the issue in its July 1997 rating 
decision.  Therefore, the Board determined that the proper 
issue regarding his colon cancer was for direct service 
connection for postoperative residuals of colon cancer, to 
include as due to exposure to environmental factors.

The issues on appeal before the Board were the subjects of a 
Board remand in January 2001.  In addition, the colon cancer 
issue was also the subject of a Board remand in July 1999.  





FINDINGS OF FACT

1.  The veteran's colon cancer was not present during 
service, was not manifested within one year of separation 
from service and is not otherwise related to such service.  

2.  The service-connected left knee disability is manifested 
by well healed scarring and no measurable dysfunction due to 
the service connected disability.   


CONCLUSIONS OF LAW

1.  Service connection for postoperative residuals of colon 
cancer, to include as due to exposure to environmental 
factors, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2002).    
  
2.  A compensable evaluation for postoperative residuals of 
excision of a bursa from the left knee is not warranted.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.31, Codes 5257, 
7802, 7803, 7804, 7805 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.  The Board remand, issued in 
January 2001, notified the veteran of this change in the law.   

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  The RO has notified the appellant of the provisions 
of the VCAA and has considered the requirements of the VCAA 
in connection with this claim.  Regulations implementing the 
VCAA were adopted recently.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The regulations add nothing of 
substance to the new law, and the Board's consideration of 
the regulations does not prejudice the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Here, the RO sent 
the veteran a letter in May 2001 informing him of what 
evidence was needed to substantiate the veteran's left knee 
and colon claims.  The RO also sent the veteran a letter in 
July 2002, which informed him of what evidence VA needed from 
him in order to establish his claim for entitlement to 
service connection for residuals of colon cancer.  
Additionally, the RO sent the veteran a letter in February 
1996 requesting that he furnish VA with evidence showing that 
he was exposed to toxic chemicals in service, as well as 
medical evidence showing a causal relationship exists between 
his cancer and colonoscopy and such exposure to toxic 
chemicals.       

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, the supplemental 
statement of the case (SSOC), issued in January 2003, 
informed him that, provided certain criteria were met, VA 
would make reasonable efforts to help him to obtain relevant 
records necessary to substantiate his claim, to include 
developing for all relevant records not in the custody of a 
Federal department or agency, see 38 C.F.R. § 3.159(c)(1) 
(2002), to include records from State or local governmental 
sources, private medical care providers, current or former 
employers, and other non-Federal government sources.  He was 
further advised that VA would make efforts to obtain records 
in the custody of a Federal department or agency.  See 38 
C.F.R. § 3.159(c)(2) (2002).  Finally, he was notified that 
VA would obtain his service medical records and other 
relevant records pertaining to his active duty that are held 
or maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which he adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2002).  Here, there are no obtainable records 
referenced by the veteran that have not been obtained and 
considered in conjunction with the veteran's claims on 
appeal.  Given the foregoing, the Board finds that VA has 
complied with its duty to notify the appellant of the duties 
to obtain evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

				II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a 
veteran, who has served for 90 days or more, manifests a 
malignant tumor to a degree of 10 percent or more within one 
year of service separation, the malignant tumor will be 
presumed to have been incurred during such service, even 
though there is no evidence of such malignancy during 
service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309.

Initially, it is noted that there is no evidence of colon 
cancer during the veteran's service or for many years 
thereafter.  Accordingly, service connection on a direct or 
presumptive basis is not warranted.  However, the crux of the 
veteran's claim is that he is entitled to service connection 
for postoperative residuals of colon cancer as a result of 
exposure to environmental factors.  Specifically, he claims 
exposure to paint products and fumes.  The Board notes that 
this issue was the subject of a September 1991 rating 
decision which denied the veteran's claim of entitlement to 
service connection for carcinoma of the colon; an April 1996 
rating decision which denied the veteran's claim for service 
connection for carcinoma of the rectum and residuals of 
colonoscopy secondary to exposure to toxic substances as 
"not well grounded"; and a July 1997 rating decision which 
denied service connection for colon cancer as secondary to 
his service-connected disability of neurilemoma.  This issue 
was reframed per the 1998 hearing, as is described above.    

The Board acknowledges that the RO, in an SSOC issued in 
October 2000, found that new and material evidence had been 
presented in the form of evidence indicating a possible 
relationship between his colon cancer and environmental 
factors and reopened the claim.  The Board agrees with the 
RO's action in this regard and will adjudicate the claim on 
the merits.  

The veteran was sent a letter by the RO in February 1996 
asking him to obtain and submit evidence that he had been 
exposed to toxic chemicals in service, as well as medical 
evidence showing a causal relationship existed between his 
cancer and residuals of a colonoscopy and such exposure to 
toxic chemicals.        

A September 1996 statement by Dr. Hoffman noted the veteran's 
history of being a painter in service and that he had been 
employed at Bethlehem Steel in the area of micrographics.  He 
noted that the veteran's colon carcinoma was probably more 
related to an inheritance, but that it may also be related to 
environmental factors and possible diet.  

An April 1997 statement by Dr. Mokrynski noted the discovery 
in 1977 of colorectal adenocarcinoma.  He stated that this 
was a common cancer, although it was a bit unusual for it to 
occur in someone in his or her early thirties, especially 
without a family history of the disease.  He stated that the 
cause of colorectal cancer, for the most part, is unknown and 
is felt to emanate from pre-existing polyps in most cases.  
He noted that there was a relatively strong correlation with 
family history and that there may be an association with 
diet, but that other environmental factors have not been well 
established.  He concluded that a cause and effect 
relationship between environmental factors and colon cancer 
could not be established although it was not impossible.  

A statement by Dr. Maish, received in October 1998, noted 
that the veteran did not have a family history of cancer and 
that he was concerned that some environmental issues may have 
been involved in the veteran's development of rectal cancer.  

None of these private medical statements render a nexus 
between the veteran's condition and his service, to include 
exposure to environmental factors.  

In the November 2001 VA examination report, it was noted that 
the veteran was diagnosed with carcinoma of the rectosigmoid 
with resection, including an abdominoperineal resection and a 
left sigmoid colostomy in August 1977.  As is noted above, 
the veteran was discharged from service in 1966.  The 
examiner concluded that the veteran's colon cancer was not 
due to service connected etiology, including environmental 
hazard exposure, and indicated that eleven years was not a 
period of time over which cancer of the colon would develop 
and, further, indicated that the veteran had not been exposed 
to known toxic chemicals in service.  

The veteran's DD-214 notes that his specialty in service was 
a protective coat specialist and that his related civilian 
occupation was a painter.  His service medical records are 
silent for any complaints of or treatment for carcinoma of 
the colon.  As stated above, he underwent resection with 
permanent colostomy for carcinoma of the colon in 1977, 
eleven years after separation from service.  Given that the 
examiner in the November 2001 VA examination report indicated 
that eleven years was not a period of time over which cancer 
of the colon would develop, this lengthy period without 
treatment weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Additionally, there is no 
evidence showing that the veteran was exposed to known 
environmental toxins that resulted in the colon cancer.  
Therefore, the veteran's claim must be denied.  

The Board has considered the veteran's oral and written 
testimony submitted in support of the veteran's arguments 
that he has post operative residuals of colon cancer, to 
include as a result of exposure to environmental factors, 
that should be service connected.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and the 
veteran's service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim must be denied.    

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).    

				III.  Increased Rating

The veteran contends that he is entitled to a compensable 
evaluation for his service-connected left knee condition.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2002); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (2002).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the ankle 
and knee are considered major joints.  38 C.F.R. § 4.45 
(2002).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.     

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2002).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. 38 C.F.R. § 4.21 (2002).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2002).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2002).

The service medical records reveal that pre-patellar bursitis 
of the left knee was observed in April 1965; it was 3 cm. x 3 
cm. in size.  The veteran underwent an excision of the bursa 
of the left knee in May 1965.  The incision was 3 cm. long 
directly over the mass on the anterior aspect of the knee.  
In June 1965, it was noted that the wound was well healed; 
there was no reported recurrence in service.  The report of 
the examination for separation dated in June 1966 is negative 
for complaints or findings of residuals of the excision of 
the bursa.   

The report of a VA rating examination dated in May 1979 
contains a complaint of weakness and difficulty of completely 
flexing the right knee and a history of problems with the 
right knee while in active service.  The veteran also related 
a history of problems with his legs since 1973 when he 
awakened and found that he was unable to walk.  On 
examination weakness to resistance of the musculature of the 
upper and lower legs was observed.  Crepitation was felt 
within the soft tissue about the knees.  Laxity of the 
anterior cruciate ligament of the right knee was noted.  Full 
passive range of motion of both knees was obtained.  The 
veteran was able to fully flex his right knee.  The X-ray 
report states that the intraarticular space of both knee 
joints were normally preserved and that the subarticular 
surfaces were smooth and regular.  Both patellae were intact.  
The report states that there was no evidence of fracture, 
dislocation or arthritis.  A brace was noted on the right 
leg.  The diagnoses were right knee strain associated with 
laxity of anterior cruciate ligament of the right knee and 
left knee strain. 
 
By rating decision dated in July 1979 service connection for 
status post excision of bursa of the left knee was 
established, a noncompensable evaluation was awarded.   

By rating decision dated in November 1982 the noncompensable 
evaluation was continued.  The RO cited an October 1982 
examination report which stated that the veteran complained 
of buckling in the left knee for a number of years, more 
noticeable in the preceding 6 or 8 months.  The examiner 
indicated that the prepatellar bursa excision bore no 
relationship to the veteran's then current symptoms.  There 
was no pain over the scar and the patella showed no residual 
effect.  The diagnosis was recurrent buckling, cause 
undetermined, probably related to systemic problem, with 
subsequent muscle incoordination of the quadriceps.        

A Board decision in March 1984 denied the veteran's claim for 
a compensable rating for his service-connected postoperative 
excision of the bursa of the left knee, stating that it was 
without objective disabling manifestations.  

A VA examination report dated in August 1991stated that he 
could only bend his 
knee to 90 degrees.  On examination attempts to bend the knee 
further than 90 degrees produced pain and were discontinued.  
No redness, swelling, heat tenderness, or evidence of 
reaction of the underlying tissues was observed.  
The X-rays revealed degenerative joint disease involving 
primarily the lateral cartilaginous joint area left knee with 
marginal hypertrophic spurring of the proximal tibia.  
Otherwise, there were normal X-ray findings of the left 
knee.  The diagnosis was residual symptoms post operative 
excision of prepatellar bursa of the left knee.  However, it 
was noted that the operation resulted in no major residuals.  
The diagnosis stated that the range of motion was 
undetermined.  It was felt to be greater than 90 degrees 
because the veteran was observed while walking and getting 
out of his car when he thought he was unobserved.  A 
September 1991 RO rating decision determined that no change 
was warranted in the evaluation of the veteran's left knee 
condition, as they stated that the current findings were not 
relatable to the service-connected post operative excision of 
the bursa of the left knee, but were degenerative in nature.  

An August 1995 Board decision also denied the veteran's claim 
for a compensable rating.  The 1991 VA examination report was 
referred to and it was noted that the X-ray report noted 
degenerative joint disease but that neither the radiologist 
nor the examiner attributed the degenerative joint disease to 
the veteran's service-connected knee disability.  The Board 
further noted that it was indicated by the VA examiner in 
October 1982 that the veteran's knee symptoms were unrelated 
to postoperative excision of bursa and that this opinion had 
not been rebutted by any other medical expert.  Additionally, 
the Board noted that the scarring was not symptomatic and 
that there were no left knee symptoms present at that time 
that had been attributed to the minor knee surgery during 
service.  

Treatment records dated in August 1999 from the Wilkes-Barre 
VA Medical Center noted mild synovial hypertrophy and 
swelling, deep tenderness over the lateral joint line, and 
valgus alignment of about 15 degrees.  He had flexion from 0 
to 130 degrees.  There was mild crepitus.  It was noted that 
X-rays showed osteoarthritic changes in the lateral 
compartment of the left knee.   

The RO again denied the veteran's claim for a compensable 
rating by a decision in April 2000.  In it, the RO cited to a 
VA examination report dated in March 2000, in which the 
examiner noted that the veteran stood erect, but that his 
left knee was held slightly flexed and laterally deviated on 
the tibia.  He was noted to have held his left knee against 
the right knee and slightly anterior to the right knee.  On 
range of motion testing of the left knee, the veteran had 90 
degrees of flexion and 5 degrees of extension.  There was a 1 
1/2 inch almost transverse scar over the distal pole of the 
patella.  It was noted to be well healed, and there was no 
decreased sensation representing nerve disturbance.  The 
diagnosis was internal derangement with beginning arthritic 
changes.  The X-ray report showed advanced degenerative 
arthritis.     

The Board remanded the case in January 2001 and, per a 
directive of the remand, the veteran submitted to another VA 
examination in November 2001.  The examiner indicated that 
the C-file had been reviewed thoroughly.  The examiner noted 
that over the years the veteran developed osteoarthritis, 
progressing in severity, with swelling, pain, and buckling, 
remarking that the veteran underwent total knee replacement 
surgery in 1999 on his right knee and in July 2001 on his 
left knee.  A recent vertical incision and grade I/IV 
effusion were evident on his left knee.  He had local fever, 
but did not have any discoloration.  It was not tender to 
touch.  Upon range of motion testing, he had 30 degrees of 
flexion without pain and could extend 5 degrees.  It was a 
stable joint with counterpressure above and below the knee in 
both directions, and there was no crepitance or tenderness.  
It was noted that the veteran wore braces from the insoles to 
the midcalf in both ankles to prevent foot drop and that the 
veteran's gait was limited due to his recent surgery.  The 
examiner stated that:

It is the impression of this examiner 
that the left knee condition, with 
degeneration, is not related to bursal 
surgery performed in 1965.                   

The veteran is currently assigned a noncompensable rating 
under DC 5257.  A 10 percent rating is assignable for slight 
recurrent subluxation or lateral instability of the left 
knee.  Where the diagnostic code does not provide for a zero 
percent rating, one will be assigned when the requirements 
for a compensable rating are not met.  38 C.F.R. Part 4, § 
4.31 and Diagnostic Code 5257.    

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
knee disability under both of these DC's would not amount to 
pyramiding under 38 C.F.R. § 4.14.  (Esteban v. Brown, 6 Vet. 
App. 259 (1994)).

Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which address 
limitation of motion of the knee, a 10 percent rating will be 
assigned for flexion limited to 45 degrees or extension 
limited to 10 degrees.  A 20 percent rating is warranted when 
flexion is limited to 30 degrees or extension is limited to 
15 degrees and a 30 percent rating is warranted when flexion 
is limited to 15 degrees or extension is limited to 20 
degrees.  

Additionally, VA is required to take pain symptoms into 
account, to the extent these symptoms are supported by 
adequate pathology, particularly in ratings involving 
limitation of range of motion.  38 C.F.R. §§ 4.40 and 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).

Here, however, the Board finds that the above are not 
applicable to the veteran's service-connected left knee 
condition.  A longitudinal review of the veteran's C-file 
reveals that the medical evidence does not support the 
conclusion that the veteran is suffering from postoperative 
residuals from a bursa excision of the left knee, performed 
in 1965, to a compensable degree.  For example, the most 
recent VA medical examination clearly states that his left 
knee condition is not related to that surgery.  This is 
consistent with earlier medical opinions.  It would appear 
that the only residual of surgery for bursitis is the 
postoperative scar, which has never been shown to be 
symptomatic or limiting in function in any way.  Certainly, 
none of the criteria for a compensable rating for a scar 
under Codes 7802, 7803, 7804, or 7805 have been satisfied.  
Therefore, the veteran's claim for a compensable rating for 
postoperative residuals for bursa excision of the left knee 
must be denied.       

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  
Accordingly, the claim must be denied.  In reaching this 
decision, the Board considered the benefit-of-the-doubt rule; 
however, as the preponderance of the evidence is against the 
veteran's claim, such rule is not for application in this 
case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to service connection for postoperative residuals 
of colon cancer, to include as a result of exposure to 
environmental factors, is denied.   

Entitlement to a compensable rating for post-operative 
excision of the bursa of the left knee is denied.  



	                        
____________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

